


110 HR 3576 IH: Employment Assistance for Victims of Domestic Abuse Act of

U.S. House of Representatives
2007-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3576
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2007
			Mr. Pastor introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  work opportunity credit to include the hiring of certain domestic abuse victims
		  by small employers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Employment Assistance for Victims of Domestic Abuse Act of
			 2007.
		2.Work opportunity
			 credit for domestic abuse victims hired by small employers
			(a)In
			 generalSubsection (d) of section 51 of the Internal Revenue Code
			 of 1986 (relating to members of targeted groups) is amended by adding at the
			 end the following new paragraph:
				
					(14)Special rule for
				domestic abuse victims hired by small employers
						(A)In
				generalIn the case of a
				small employer, a qualified domestic abuse victim shall be treated as a member
				of a targeted group.
						(B)DefinitionsFor
				purposes of this paragraph—
							(i)Qualified
				domestic abuse victimThe term qualified domestic abuse
				victim means any individual who is certified by the designated local
				agency as receiving assistance during the 1-year period ending on the hiring
				date from a grant recipient described in section 40299(a) of the Violence
				Against Women Act of 1994 (42 U.S.C. 13975(a)) by reason of fleeing a situation
				of domestic violence.
							(ii)Small
				employer
								(I)In
				generalThe term small employer means any employer
				if such employer employed an average of 50 or fewer employees on business days
				during the 1-year period ending on the hiring date. For purposes of the
				preceding sentence, the 1-year period may be taken into account only if the
				employer was in existence throughout such 1-year period.
								(II)Employers not
				in existence in preceding yearIn the case of an employer which was not in
				existence throughout such 1-year period, the determination under subparagraph
				(A) shall be based on the average number of employees that it is reasonably
				expected such employer will employ on business days in the current taxable
				year.
								.
			(b)ReportNot later than 18 months after the date of
			 the enactment of this Act, the Secretary of the Treasury shall submit to the
			 Committee on Ways and Means of the House of Representatives and the Committee
			 on Finance of the Senate a report containing the following (to the extent such
			 information is available):
				(1)The number and location of individuals with
			 respect to whom a credit has been allowed by reason of section 51(d)(14) of the
			 Internal Revenue Code of 1986 (relating to special rule for domestic abuse
			 victims hired by small employers).
				(2)A summary of the types of businesses
			 allowed a credit by reason of such section.
				(3)A
			 summary of the wages paid to individuals described in paragraph (1).
				(4)The length of time
			 such individuals have remained on the job.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 individuals who begin work for the employer after the date of the enactment of
			 this Act.
			
